Title: To Thomas Jefferson from James Sullivan, 22 December 1807
From: Sullivan, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Boston 22d December 1807
                        
                        Colonel Hatch of this state goes on to the seat of government with a project of his own in the art of
                            gunnery. If I had time to examine it I should not consider myself competent to offer an opinion upon it to the President
                            of the united States; but I consider our situation, as a nation to be such, that every attempt to serve or unite the
                            country ought to be encouraged. I therefore presume to recommend him to your notice and attention. 
                  I remain with great
                            respect to your official and private character your most humble Servant
                        
                            James Sullivan
                            
                        
                    